Citation Nr: 1119128	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1995, and September 1997 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an October 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The June 2007 rating decision, September 2008 statement of the case, and May 2010 supplemental statement of the case each indicate that there was no evidence of the Veteran having a back injury or symptoms in service.  Indeed, these procedural documents, they do not discuss the service treatment records associated with the claims file, which were obtained in February 2007 and document the eight occasions on which the Veteran was treated for back pain and radicular symptoms between January 1999 and November 2002.  Moreover, the Veteran's November 2002 report of medical history and November 2002 service separation examination both reflect the Veteran's report of recurrent back pain.  

At his October 2010 Board hearing, the Veteran testified that he continued to have back symptoms, including radiculopathy, from the time of his separation through the present.  With evidence of inservice symptoms and of a current disability, VA's duty to assist by providing a VA examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran did not report for a scheduled February 2010 VA spine examination in February 2010, but the Board finds the Veteran's testimony that he never received notice of this examination to be credible lay evidence, especially since the claims file does not include a copy of a letter notifying him of the examination date and time.  Thus, a VA spine examination must be scheduled.

Finally, the Veteran testified at his October 2010 Board hearing that he was treated at the Landstuhl Regional Medical Center's hospital, during which he was put in traction to help treat his back symptoms.  While some treatment records from Landstuhl are of record, none reference the Veteran being put in traction, and none are from the Landstuhl hospital (versus the outpatient medical center).  These Federal records must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Further, the September 2008 statement of the case referenced "Virtual VA" records which are not associated with the claims file and are not currently available for the Board's review as part of the claims file.  Printed copies of the records that were reviewed, not already of record, must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any hospitalization records from Landstuhl Hospital in Germany for the period 1997 to 2003 for the Veteran's back symptoms.  Associate all records obtained with the claims file.

2.  Review the Veteran's electronic Virtual VA file, and associate a copy of all Virtual file records of the Veteran not currently found in his claims file.  The attempt to obtain these records should be noted in the file.  If there are no Virtual VA records that are different from what is already in the claims file, that fact should be noted in the file as well.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  If any back disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more)  etiologically related to the Veteran's military service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


